Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The record is clear on the reasons for allowance.

Related Prior Art (Listed in the notice of references filed 12/3/2021)
Cheng et al (Pub. Title: Speech Emotion Recognition Using Gaussian Mixture Model) discloses recognizing emotions in human speech using a GMM for classification and recognition. Such reference fails to disclose the recited limitation.

Tiwari et al (Pub. Title: Hardware implementation of neural network with Sigmoidal activation functions using CORDIC) discloses activation function in neural network processing using CORDIC. Such reference fails to disclose the recited limitation.

Arik et al (US Publication No.: 20180336880) discloses augmenting neural speech synthesis networks with low dimensional trainable speaker embeddings in order to generate speech from different voices from a single model. Fig. 2a shows the training for a single speaker comprising vocal model and segmentation model. Such reference fails to disclose the recited limitation.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINDA WONG/Primary Examiner, Art Unit 2655